STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 14, 2017
               Plaintiff-Appellee,

v                                                                   No. 334634
                                                                    Wayne Circuit Court
ARIUS PINKSTON,                                                     LC No. 15-008091-01-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and O’BRIEN and CAMERON, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions for carrying a concealed weapon
(CCW), MCL 750.227, felon in possession of a firearm, MCL 750.224f, felon in possession of
ammunition, MCL 750.224f(6), and possession of a firearm during the commission of a felony
(felony-firearm) (third or subsequent offense), MCL 750.227b. The trial court sentenced
defendant as a fourth-offense habitual offender, MCL 769.12, to two years’ probation for the
CCW, felon in possession of a firearm, and felon in possession of ammunition convictions, and
10 years’ imprisonment for the felony-firearm conviction. We affirm.

       On appeal, defendant first argues that the evidence was insufficient to establish beyond a
reasonable doubt that he was guilty of all of the charges. We disagree.

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Solloway,
316 Mich. App. 174, 180; 891 NW2d 255 (2016). “In reviewing the sufficiency of the evidence
on appeal, a court should view the evidence in the light most favorable to the prosecution and
determine whether a rational trier of fact could find that the essential elements of the crime were
proved beyond a reasonable doubt.” People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012)
(quotation marks and citation omitted). “[I]t is for the trier of fact, not the appellate court, to
determine what inferences may be fairly drawn from the evidence and to determine the weight to
be accorded those inferences.” People v Flick, 487 Mich. 1, 24–25; 790 NW2d 295 (2010)
(quotation marks and citation omitted). “[C]ircumstantial evidence and all reasonable inferences
drawn therefrom can constitute satisfactory proof of the crime.” Solloway, 316 Mich. App. at
180-181.

       In relevant part, the CCW statute provides:
       A person shall not carry a pistol concealed on or about his or her person . . .
       except in his or her dwelling house, place of business, or on other land possessed
                                                -1-
       by the person, without a license to carry the pistol as provided by law and if
       licensed, shall not carry the pistol in a place or manner inconsistent with any
       restrictions upon such license. [MCL 750.227(2).]

CCW is a general intent crime, meaning that the prosecution only needed to prove that defendant
possessed the intent “to knowingly carry the weapon on [his] person.” People v Hernandez-
Garcia, 266 Mich. App. 416, 418; 701 NW2d 191 (2005) (citation and quotation marks omitted),
vacated in part on other grounds by 477 Mich. 1039 (2007). “Evidence that a defendant placed a
revolver in his belt or waistband so that the weapon could not be readily seen has been found
sufficient to uphold a CCW conviction.” Id.

       A rational fact-finder could conclude that defendant carried a concealed weapon.
Specifically, Detroit Police Officer Kijuan Anderson testified that defendant had a black and
gray gun in his hand and tucked it into his pocket once he noticed that officers were watching
him. Detroit Police Officer Christopher Rabior testified that once defendant noticed the officers,
“he no longer had the object in his hand,” and that defendant moved his hand to his “left jacket
pocket area.” The officers had the benefit of headlights, flashlights and a spotlight to assist them
in observing the gun. Officer Anderson also testified that defendant told him that he was
carrying a gun because “people were getting robbed and killed around here.” Based on this
evidence, a rational trier of fact could find the elements of CCW proved beyond a reasonable
doubt. Reese, 491 Mich. at 139. Additionally, a rational fact-finder could conclude that
defendant carried the weapon into the abandoned home, also demonstrating concealment in a
place other than defendant’s “dwelling house.” See MCL 750.227(2).

        Defendant challenges his CCW conviction by arguing that there was a reasonable doubt
as to whether he actually possessed a gun because he testified at trial that he did not. However,
defendant ignores the fact that “the prosecution need not negate every reasonable theory
consistent with the defendant’s innocence, but need merely introduce evidence sufficient to
convince a reasonable jury in the face of whatever contradictory evidence the defendant may
provide.” People v Hardiman, 466 Mich. 417, 423-424; 646 NW2d 158 (2002) (citation and
quotation marks omitted). Because the prosecution presented sufficient evidence for a rational
fact-finder to find the elements of CCW proved beyond a reasonable doubt, defendant’s
argument is without merit.

        With regard to defendant’s conviction for felon in possession of a firearm, the
prosecution must prove that (1) defendant possessed a firearm, (2) defendant was previously
convicted of a specified felony, and (3) fewer than five years had elapsed since defendant paid
all fines, served all terms of imprisonment, and completed all terms of probation or parole
imposed for the offense. MCL 750.224f; see also People v Perkins, 262 Mich. App. 267, 270-
271; 686 NW2d 237 (2004), abrogated in part on other grounds by People v Smith-Anthony, 494
Mich. 669, 682-683; 837 NW2d 415 (2013). Constructive possession is sufficient if there is
circumstantial evidence that defendant “knowingly [had] the power and the intention at a given
time to exercise dominion or control over a thing, either directly or through another person or
persons.” Flick, 471 Mich. at 14. “[A] defendant has constructive possession of a firearm if the
location of the weapon is known and is reasonably accessible to the defendant.” People v
Burgenmeyer, 461 Mich. 431, 437; 606 NW2d 645 (2000).


                                                -2-
        A rational fact-finder could conclude that defendant was guilty of felon in possession of a
firearm. Trial counsel stipulated that defendant was not legally permitted to possess a firearm
because he was previously convicted of a specified felony and his right to possess a firearm was
not restored. The only remaining element to prove was that defendant possessed the firearm,
either actually or constructively. See MCL 750.224f; Flick, 471 Mich. at 14. The fact-finder
could reasonably conclude that defendant had both actual and constructive possession of the gun.
Both testifying police officers saw defendant in the street with the gun in his hand, and one of the
officers saw defendant conceal the gun into his left pocket. When the officers tried to stop
defendant, they watched as he went into what appeared to be an abandoned house. The officers
subsequently searched the house and found a gun in the kitchen that looked similar to the one
they saw defendant holding. Based on this evidence, a rational trier of fact could conclude
beyond a reasonable doubt that defendant possessed a gun. Additionally, a rational trier of fact
could conclude beyond a reasonable doubt that defendant had constructive possession of the gun
because he testified that he was aware of the gun’s location in the house and that he had
reasonable access to it. See Burgenmeyer, 461 Mich. 437.

        Included in defendant’s statement of questions presented is the assertion that there was
insufficient evidence to convict him of felon in possession of ammunition, but defendant fails to
argue or cite authority supporting this contention in the body of his brief. Regardless, his
argument has no merit. The basis for defendant’s felon in possession of ammunition conviction
is MCL 750.224f, which states in relevant part:

       (4) A person convicted of a specified felony shall not possess, use, transport, sell,
       carry, ship, or distribute ammunition in this state until all of the following
       circumstances exist:

       (a) The expiration of 5 years after all of the following circumstances exist:

       (i) The person has paid all fines imposed for the violation.

       (ii) The person has served all terms of imprisonment imposed for the violation.

       (iii) The person has successfully completed all conditions of probation or parole
       imposed for the violation.

       (b) The person’s right to possess, use, transport, sell, purchase, carry, ship,
       receive, or distribute ammunition has been restored under section 4 of 1927 PA
372, MCL 28.424.

                                              * * *

       (6) A person who possesses, uses, transports, sells, carries, ships, or distributes
       ammunition in violation of this section is guilty of a felony punishable by
       imprisonment for not more than 5 years or a fine of not more than $5,000.00, or
       both.

Defendant stipulated that he was not eligible to possess “any ammunition.” At trial, defendant
admitted that the police found “a bullet” in his pocket that matched the caliber of the handgun

                                                -3-
found in the kitchen. Therefore a rational fact-finder could have concluded that defendant
possessed ammunition in violation of MCL 750.224f(6).

        Lastly, a rational fact-finder could conclude that defendant was guilty of felony-firearm.
In order to prove a felony-firearm charge, the prosecution must prove that “defendant possessed
a firearm during the commission of, or in the attempt to commit, a felony.” People v Bosca, 310
Mich. App. 1, 22; 871 NW2d 307 (2015) (quotation marks and citations omitted). “A conviction
for felon-in-possession may constitute the predicate felony for felony-firearm.” People v
Calloway, 469 Mich. 448, 452; 671 NW2d 733 (2003). As stated earlier, there was sufficient
evidence that defendant possessed the gun. There was also sufficient evidence to support
defendant’s convictions for felon in possession of a firearm and felon in possession of
ammunition. Accordingly, there was sufficient evidence to support that defendant was a felon
and committed a felony while in possession of a gun. See Bosca, 310 Mich. App. at 22;
Calloway, 469 Mich. at 452.

       Defendant relatedly argues that his trial counsel was ineffective for stipulating to
defendant’s prior convictions. This issue is unpreserved because defendant did not move for a
new trial or for a Ginther1 hearing. “To prevail on a claim of ineffective assistance of counsel, a
defendant must show: (1) that his attorney’s performance was objectively unreasonable in light
of prevailing professional norms; and (2) that he was prejudiced by the deficient performance.”
People v Walker, 497 Mich. 894, 895; 855 NW2d 744 (2014). There is a strong presumption that
defense counsel employed effective trial strategy, People v Payne, 285 Mich. App. 181, 190; 774
NW2d 714 (2009), and this Court “will not substitute our judgement for that of counsel on
matters of trial strategy, nor will we use the benefit of hindsight when assessing counsel’s
competence,” People v Unger, 278 Mich. App. 210, 242-243; 749 NW2d 272 (2008).

        Defense counsel stipulated that, “at the time of this offense . . . defendant had been
previously convicted of a specified felony[ a]nd he had not regained the rights to carry, use or
possess a firearm or any ammunition.” Counsel’s stipulation was reasonable; without a
stipulation, the prosecution would have presented evidence of defendant’s prior felony
convictions, which may have included additional prejudicial details of those convictions.
Considering the presumption in favor of counsel’s actions as effective trial strategy, counsel’s
actions did not fall below an objective standard of reasonableness. And even if the stipulation
was objectively unreasonable, defendant would not have been prejudiced because the
prosecution would have simply provided the trial court with evidence of defendant’s prior
convictions and he still would have been convicted of felony-firearm.

       Next, defendant contends that the trial court was limited to sentencing him based on the
felony information and he should have been sentenced to five years for his felony-firearm
conviction. We disagree.

      We review questions of law, such as constitutional issues, de novo. In re Contempt of
Dudzinski, 257 Mich. App. 96, 99; 667 NW2d 68 (2003)


1
    People v Ginther, 390 Mich. 436, 442-444; 212 NW2d 922 (1973).


                                                -4-
         The felony-firearm statute has a graduated punishment scheme where subsequent
convictions for felony-firearm require mandatory increases in sentencing. Specifically, relevant
to the issue on appeal, MCL 750.227b(1) states:
         A person who carries or has in his or her possession a firearm when he or she
         commits or attempts to commit a felony, except a violation of [MCL 750.223,
         MCL 750.227, MCL 750.227a, or MCL 750.230], is guilty of a felony, and shall
         be imprisoned for 2 years. Upon a second conviction under this section, the
         person shall be imprisoned for 5 years. Upon a third or subsequent conviction
         under this subsection, the person shall be imprisoned for 10 years.

“Due process protections afforded defendants subject to such sentence enhancement provisions
are less than those afforded defendants for the substantive offense, because the enhancement is
not a separate element that must be proved beyond a reasonable doubt.” People v Miles, 454
Mich. 90, 100; 559 NW2d 299 (1997). Regarding an enhancement of a felony-firearm sentence,
“due process is satisfied as long as the sentence is based on accurate information and the
defendant has a reasonable opportunity at sentencing to challenge that information.” Id.

        In Miles, the PSIR failed to show defendant’s prior felony-firearm convictions and the
trial court sentenced defendant to the requisite two-year consecutive sentence. Id. at 92.
However, once the trial court realized its mistake, it sua sponte and without a resentencing
hearing enhanced defendant’s sentence to reflect the correct five-year sentence. Id. Our
Supreme Court affirmed the five-year sentence because it was harmless error as the defendant
admitted the prior felony-firearm convictions. Id. This case is factually similar, and the
dissimilarities only strengthen the prosecution’s argument. In both cases, the defendant was not
charged with the statutorily mandated enhancement. But unlike in Miles, defendant’s PSIR in
this case contained four felony-firearm convictions. Defendant agreed during sentencing that the
PSIR was accurate, and defendant does not argue any inaccuracies on appeal. Additionally,
defendant had actual knowledge that the prosecution was seeking the enhancement, as the plea
offer stated on the record acknowledged that an enhancement would not be sought if he accepted
the offer. Based on this record, the 10-year sentence for felony-firearm was proper.

        Defendant appears to argue that he should only have a five-year sentence as required for
a second felony-firearm conviction because his prior felony-firearm convictions were based on
plea agreements that reduced the sentences to two-years (or the equivalent of first offense
sentences). Defendant’s contention belies the plain reading of MCL 750.227b(1). Defendant has
four felony-firearm convictions. Therefore, his appropriate sentence is 10 years. See MCL
750.227b(1).

       Affirmed.

                                                           /s/ Jane M. Beckering
                                                           /s/ Colleen A. O'Brien
                                                           /s/ Thomas C. Cameron




                                              -5-